DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The rejection of 27 October 2020 are overcome by the amendment filed 26 January 2021.  Claims 1-12 and 15-18 are pending and examined on the merits.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code.  The following hyperlink are present (page 2, lines 2-3).

    PNG
    media_image1.png
    53
    348
    media_image1.png
    Greyscale

 Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for administering an oxime of instant formula (I) to a subject suffering from Alzheimer’s disease, chronic pain, neuropathic pain, inflammatory pain, or schizophrenia or lessening the severity of an acute, chronic, or neuropathic pain with an oxime of instant formula (I), does not reasonably provide enablement for administering a compound of formula (I) to a subject at risk of suffering from, a subject potentially at risk of suffering from, or preventing a disorder .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

Consideration of the relevant factors sufficient to establish a prima facie case for lack of enablement is set forth herein below:

The nature of the invention and (2) the breadth of the claims:
The claims are drawn to treating a subject suffering from Alzheimer’s disease, chronic pain, neuropathic pain, inflammatory pain, or schizophrenia with an oxime of formula (I) or lessening the severity of an acute, chronic, or neuropathic pain with an oxime of instant formula (I). The concept of “treatment” encompasses suffering from, at risk of suffering from, potentially at risk of suffering from, and preventive measures (pages 12, lines 17-28).  

    PNG
    media_image2.png
    144
    303
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    322
    585
    media_image3.png
    Greyscale

Thus, the claims taken together with the specification imply an oxime of instant formula (I) can be administered to a subject suffering from, a subject at risk of suffering from, a subject potentially at risk of suffering from, or preventing a disorder selected from Alzheimer’s disease, chronic pain, neuropathic pain, inflammatory pain, or schizophrenia.
The state of the prior art and (4) the predictability or unpredictability of the art:
LEE (The Journal of Pharmacology and Experimental Therapeutics, 2007, 321, 823-829) describes that more research is needed to understand the etiology of Alzheimer’s disease due to different theories (page 826, column 1, paragraph 2 to page 827, column 1).
PULLEY (US 7067507, issued 27 June 2006) describes Alzheimer’s disease cannot be prevented (column 2, lines 40-45).
KATZ (Expert Reviews, 2009, 9:5, 723-744) describes that more research is needed to understand the origins of chronic pain (page 735, column 2, paragraph 4 to page 737, column 2, paragraph 2).  Hence prediction of who will have pain and preventing it is not presently possible.
OSATUKE (Comprehensive Psychiatry, 2008, 49, 70-77) describes that more research is needed to understand the etiology of schizophrenia (“conclusions and recommendations for future research” section, pages 75-76).  When the etiology of schizophrenia is not determined, one who might get it cannot be predicted nor can it be prevented.  
The relative skill of those in the art:

The amount of direction or guidance presented and the presence or absence of working examples:
The specification has provided guidance for administering a compound of formula (I) to a subject suffering from Alzheimer’s disease, chronic pain, neuropathic pain, inflammatory pain, or schizophrenia or lessening the severity of an acute, chronic, or neuropathic pain with an oxime of instant formula (I).  
The specification does not provide guidance for administering a compound of formula (I) to a subject at risk of suffering from, a subject potentially at risk of suffering from, or preventing a disorder selected from Alzheimer’s disease, chronic pain, neuropathic pain, inflammatory pain, or schizophrenia.
The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to administering a compound of formula (I) to a subject at risk of suffering from, a subject potentially at risk of suffering from, or preventing a disorder selected from Alzheimer’s disease, chronic pain, neuropathic pain, inflammatory pain, or schizophrenia and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

    PNG
    media_image4.png
    280
    598
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    154
    598
    media_image5.png
    Greyscale


Conclusion
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077.  The examiner can normally be reached on 9:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOBLE E JARRELL/Primary Examiner, Art Unit 1699